Citation Nr: 1729739	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to March 1999 and from May 2001 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for diabetes mellitus.  In October 2015, the Board denied the claim for service connection for diabetes mellitus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court issued a Memorandum  Decision that vacated the October 2015 decision and remanded the case to the Board.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that his diabetes had its onset during active duty.  Specifically, the Veteran reports that while serving in Iraq, he experienced dizziness, abnormal smelling urine, and frequent urination, which were early signs of a subsequent 2011 diagnosis of diabetes mellitus.  The Veteran also stated that he had a three year history of high glucose levels before he was diagnosed in October 2011.

In the July 2015 remand, the Board directed that the VA examiner provide an opinion regarding any possible etiology of the Veteran's type 2 diabetes mellitus, to address if the current diagnosis is related to active service, and address whether the diagnostic criteria for diabetes was met within one year following discharge from service.  The examiner was instructed that the Veteran is competent to report his symptoms during service and continuing to date.

In a July 2015 VA examination, the examiner opined that the Veteran's diabetes is not service-related.  The rationale provided was that the Veteran's labs in the military pertaining to diabetes were within normal limits, and that a rise in blood sugar did not occur until 2008, three years after his separation.
Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  As noted in the Court's November 2016 Memorandum Decision, the July 2015 opinion did not provide any discussion of the Veteran's lay statements regarding his in-service symptoms.  The July 2015 remand order specifically noted that the first VA opinion addressed only whether the Veteran had a diagnosis of diabetes during service and remanded for further opinion as to whether the Veteran's diabetes could be related to in-service events.  The examiner discussed only the Veteran's lack of a diagnosis in service and that his blood sugar level rose three years after separation.  The Court found that the examiner's opinion was based primarily on the absence of documentation in the Veteran's medical records, and she failed to consider the Veteran's description of his in-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 29 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the Veteran's lay assertions that he had sustained a back injury during service").  As a result, the July 2015 examination is insufficient and a new examination is necessary.  

Clinical documentation dated after April 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for diabetes since April 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from April 2017 to present.  

3.  Schedule the Veteran for a VA diabetes examination. The examiner must review the claims file and should note that review in the report.  The examiner should provide a rationale, with references to the record, for each opinion expressed.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus was incurred in or aggravated by service.  If the examiner determines that the type 2 diabetes mellitus is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  Specifically, the examiner should determine whether the Veteran's reported symptoms of dizziness, abnormal smelling urine, and frequent urination in Iraq were early signs of a subsequent 2011 diagnosis of diabetes mellitus.
 
4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




